DETAILED ACTION
Claims 1-14 are pending. 
Claims 1-14 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over McAlister (US 4,329,391) in view of Abdulbaki (US 2018/0119310), taken in view of evidence provided by Weaver (US 3,980,634) and Lange (US 4,069,209).
Regarding claim 1
McAlister teaches a process for treating synthetic fibers with a sulfonated polyester stain-release agent. The synthetic fibers include polyesters such as Dacron®, Fortrel®, and Kodel®. The sulfonated polyester stain-release agent is a water-dispellable non-crystalline organic polyester polymer having a molecular weight of about 700 to 50,000 and one equivalent weight of sulfonic acid or ionizable sulfonic acid salt group per 700 to 8000 grams. See, e.g., abstract and col. 1, lines 55-65, col. 2, lines 25-31, and col. 2, lines 49-55.  As evidenced by Weaver, Dacron®, Fortrel®, and Kodel®  are aromatic polyesters. Col. 15, lines 48-51.  
McAlister further teaches the polymeric stain-release agent becomes locked onto and into the fibers. Col. 3, lines 63-68. However, McAlister does not explicitly teach the process for forming the stain-release fibers comprising forming a melt mixture. 

With respect to the difference, Abdulbaki teaches a method for producing a synthetic fiber with enhanced soil resistance. The synthetic fiber comprises an aromatic polyester and a soil resistance-affecting additive. The soil resistance-affective additive is a polymer. The method for producing the synthetic fiber includes forming a melt mixture of the aromatic polyester and the soil resistance-affecting additive, followed by forming a fiber using the melt mixture. See, e.g., abstract, paragraphs [0009-0010], [0014-0015], [0045], [0056], [0062], and [0067], and claim 1. 
As Abdulbaki expressly teaches, the characteristic stain resistance of PET was not negatively impacted by blending with the soil resistant additive. By forming a melt mixture of the polyester and the soil resistance-affective additive and using the melt mixture to form the fiber, improved soil performance is reached as the soil resistance additive does not migrate or leach out from the polymer fibers. Therefore, the anti-soil performance of the fiber exceeds fluorochemical-based topical anti-soil treatment and is more durable than topical treatments for anti-soil. This method also eliminates the need for topical application of chemicals. Paragraphs [0067-0069]. 
	Abdulbaki and McAlister are analogous art as they are both drawn to forming stain resisting polyester fibers. 
	In light of the motivation as provided by Abdulbaki, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a plurality of fiber using a melt mixture comprising an aromatic polyester and the water-dispellable non-crystalline organic polyester polymer of McAlister, in order to form an anti-soil polyester fiber with improved durability and soil repellency compared to fibers formed with topical treatments, ensure the soil release agent does not leach or migrate outside of the fiber, and eliminate the need for topical application of chemicals during the formation of the plurality of fibers, and thereby arrive at the claimed invention. 

Regarding claim 2
McAlister further teaches the water-dispellable non-crystalline organic polyester polymer containing substantially equal molar amounts of the residues of
100 mol-% of one or more dicarboxylic acids, or derivatives thereof, comprising:
0 to 65 mol-% of one or more aliphatic dicarboxylic acids, or derivatives thereof, having at least 2 carbon atoms between carbonyl groups and having an average of 4 to 10 carbon atoms;
30 mol-% to 90 mol-% of one or more unsulfonated aromatic dicarboxylic acids, or derivatives thereof, of which at least 30 mol-% and up to 70 mol-% is terephthalic acid; and
5 mol-% to 60 mol-% of one or more aliphatic and/or aromatic dicarboxylic acids, or derivatives thereof, having 4 to 12 carbon atoms and having one or more sulfonic acid or ionizable sulfonic acid salt groups; and
100 mol-% of one or more glycols comprising one or more aliphatic glycols having 2 to 10 carbon atoms and up to 4 non-peroxidic catenary oxygen atoms, wherein at least 30 mol-% of the aliphatic glycols is ethylene glycol. Col. 2, line 44 – col. 3, line 9. 

Regarding claims 3-4
McAlister further teaches forming woven or knit webs using the stain-resistant fibers. Col. 5, lines 10-15

Regarding claims 6-7
McAlister in view of Abdulbaki teaches all of the limitations of claim 1 above. McAlister does not teach the amount of the aromatic polyester or organic polyester present in the melt mixture. 
With respect to the difference, Abdulbaki teaches the soil-resistance affective additive is present in the fiber in a range from about 0.1 to 10 percent by weight and the aromatic polyester is present in the range in a range from about 90 to 99 percent by weight. Paragraphs [0010] and [0034-0035]. 
	Abdulbaki and McAlister are analogous art as they are both drawn to forming stain resisting polyester fibers. 
	In light of the disclosure as provided by Abdulbaki, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the melt  mixture of McAlister in view of Abdulbaki such that the aromatic polyester comprises 90 to 99% by weight of the melt mixture and the water-dispellable non-crystalline organic polyester polymer comprises 0.1 to 10 percent by weight of the melt mixture, in order to form the soil resistant polyester fiber with predictable success, as Abdulbaki teaches this range is suitable for forming the fiber, and thereby arrive at the claimed invention. 

Regarding claim 8
Given that McAlister discloses the polyester fiber comprising an aromatic polyester that overlaps the presently claimed fiber, including the aromatic polyester being a polyethylene terephthalate, it therefore would be obvious to one of ordinary skill in the art, to use Dacron of Fortrel, which as evidenced by Lange are both comprised of polyethylene terephthalate (Lange, col.16 lines 31-39), which is both disclosed by McAlister and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Regarding claim 9
McAlister further teaches example compounds of the water-dispellable non-crystalline organic polyester polymer, wherein compounds I-VII contain 0 mol% aliphatic dicarboxylic acids. Col. 6, lines 43-60.   

Regarding claim 10
McAlister further teaches example compounds of the water-dispellable non-crystalline organic polyester polymer, wherein compound III contains 70% unsulfonated aromatic dicarboxylic acids. Col. 6, lines 43-60. 

Regarding claim 11
McAlister further teaches example compounds of the water-dispellable non-crystalline organic polyester polymer, wherein compounds I, III, and V contain 15 mol%, 25 mol%, and 15 mol% sulfonic acid salt group-containing dicarboxylic acids. Col. 6, lines 43-60.  

	
Regarding claim 12
As discussed in claim 1 above, McAlister teaches the water-dispellable non-crystalline organic polyester polymer having a molecular weight of about 700 to 50,000 or more. Col. 2, lines 49-55. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McAlister (US 4,329,391) in view of Abdulbaki (US 2018/0119310), as applied in claim 1 above, and further in view of Stulens et al. (US 2002/0175092) (Stulens). 
Regarding claim 5
McAlister in view of Abdulbaki teaches all of the limitations of claim 1 above, however does not explicitly teach the plurality of fibers bonded together in at least point locations. 
With respect to the difference, Stulens teaches a hydrophilic polyester web comprising bond sites that hold the web of fibers together. The bonding at the fiber intersections increases the overall compressive modulus and strength of the web.  Paragraphs [0121-0122] and [0125-0126].  
Stulens and McAlister in view of Abdulbaki are analogous art as they are both drawn to polyester fiber webs. 
In light of the motivation as provided by Stulens, it therefore would have been obvious to one of ordinary skill in the art to bond the plurality of fibers of McAlister in vie of Abdulbaki together at point locations, in order to increase the overall compressive modulus and strength of the web, and thereby arrive at the claimed invention. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McAlister (US 4,329,391) in view of Abdulbaki (US 2018/0119310), as applied in claim 1 above, and further in view of Hayase et al. (US 2002/0106478) (Hayase), taken in view of evidence provided by Hainke (Conversion-Calculator/ Convert Measurement Units).
Regarding claim 13
McAlister in view of Abdulbaki teaches all of the limitations of claim 1 above, however does not explicitly teach the fiber size.
With respect to the difference, Hayase teaches a cleaning sheet comprising thermoplastic fibers comprising polyester, wherein the fibers have a fineness of 40 to 110 dtex. See, e.g., abstract and paragraphs [0021] and [0027].
As Hayase expressly teaches, fibers less than 10 dtex have insufficient properties of scrapping off caked-on soils (denatured oil, baked substances, scale, etc.). Paragraph [0021].  
As Hayase expressly teaches, fibers thicker than 150 dtex are difficult to make into uniform nonwoven fabric and also result in a higher basis weight, which unfavorably increases the production cost. Paragraph [0021]. 
As Hayase expressly teaches, a cleaning sheet manufactured with fibers of a fineness of 40 to 110 dtex have excellent properties of scraping off tenacious soils, for example, baked-on soils on cookware. Paragraph [0021]. 
Hayase and McAlister in view of Abdulbaki are analogous art as they are both drawn to polyester fibers having soil/stain related properties. 
In light of the motivation of using the fiber size as provided by Hayase, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to ensure the polyester fiber of McAlister in view of Abdulbaki has a fineness of 40 to 110 dtex, in order to ensure excellent properties of scrapping off tenacious soils and ensure the polyester fibers are easily made into a uniform nonwoven fabric without increasing production cost, and thereby arrive at the claimed invention. 
As evidenced by Hainke, a fineness of 40 to 110 dtex is equivalent to a fineness of 36 to 99 denier.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McAlister (US 4,329,391) in view of Abdulbaki (US 2018/0119310), as applied in claim 1 above, and further in view of Miyazono et al. (US 2009/0182070) (Miyazono). 
Regarding claim 14
McAlister in view of Abdulbaki teaches all of the limitations of claim 1 above, however does not explicitly teach the average diameter of some of the fibers in the plurality of fibers. 
	With respect to the difference, Miyazono teaches forming polyester fibers with a diameter in the range of 0.5 to 50 microns form the viewpoint of ensuring the polyester fibers are capable of being employed for various uses. See, e.g., abstract and paragraph [0021]. 
	Miyazono and McAlister in view of Abdulbaki are analogous art as they are both drawn to polyester fibers. 
	In light of the disclosure of Miazono, it therefore would have been obvious to one of ordinary skill in the art to modify the polyester fibers of McAlister in view of Abdulbaki, such that they possess a diameter in the range of 0.5 to 50 microns, in order to ensure the polyester fibers are suitable for various uses, such as clothing, vehicle interior materials, carpets, floor material, etc., and thereby arrive at the claimed invention. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789